DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US-6,851,914) in view of Tomigashi et al. (US-5,285,946).
 	Hirata shows a rotatable pick-and-place device comprising a motor (20) having a drive shaft (22); a body (1,3,7,30) having a chamber (34); a cushioning module including a rotary bearing (23), a driven shaft sleeve (the upper wide-diameter portion of member 26), a rotary follower assembly (24,25), and a spring (11); and a pick-and-place module including a shaft (the lower reduced-diameter portion of member 26), a pair of sealing rings (33,33), and a suction hole (27) in communication with the chamber (34) and a source of negative pressure through port (36).  The body of Hirata’s device does not define two distinct chambers and does not include a cushioning spring between the bearing driven shaft sleeve as called for in claim 1 of the instant application.
	However, the patent to Tomigashi et al. shows an embodiment of a pick-and-place apparatus in Figures 19-21 that is substantially similar to the Hirata device, but the Tomigashi et al. apparatus includes a body (44) that surrounds a cushioning module (9,92) and a pick-and-place module (45) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to completely enclose the cushioning module and pick-and-place module of Hirata with a single body, as taught by Tomigashi et al., in order to better protect the moving parts from the environment.  It also would have been obvious to provide a cushioning spring between the rotary bearing and driven shaft sleeve of the Hirata device, as taught by Tomigashi et al., as an effective means of cushioning the linear motion of the suction nozzle when picking up of placing a component.  
Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Drawings
The drawings are objected to because in Figure 1, it appears that the reference numbers “61” and “62” should be switched in order to correspond to the written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Kawaguchi et al. (US-10,440,869) shows a vacuum gripper that allows for rotational and axial movement of its suction nozzle.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/18/2022